EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tracy Hitt on March 22, 2022.

The application has been amended as follows: 

2. (Currently Amended) A method comprising: 
storing, by a content publication system, a content item template for a content item within a memory for later publication, wherein the content item template includes a set of content and one or more fields configured to be populated at a later time based on subsequent input from a content provider; 
prior to receiving the subsequent input from the content provider, withholding the content item from publication; 
receiving, by the content publication system, the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system; 
detecting a trigger signal indicating that the content item is available for distribution, wherein the trigger signal is defined by the content provider; 
populating, by the content publication system, the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within a resource provided by the publisher; and 
providing, by the content publication system, the content item that includes the subsequent input data received from the content provider through the social media interface for presentation in the resource provided by the publisher.

4. (Previously Presented) The method of claim 2, further comprising entering the content item into an auction within a threshold amount of time after receipt of the subsequent input data or detecting the trigger signal.
5. (Previously Presented) The method of claim 2, further comprising receiving input indicating manual activation of the trigger signal by the content provider.
6. (Currently Amended) The method of claim 2, wherein detecting the trigger signal comprises: 
monitoring, by the one or more processors, a trigger condition and determining whether the trigger condition has been fulfilled; and 
activating the trigger signal in response to determining the trigger condition has been fulfilled.
7. (Previously Presented) The method of claim 2, further comprising 
publishing a plurality of first instances of the content item within the one or more resources;
receiving interaction data indicating interactions at one or more user devices with the first instances of the content item; 
modifying the content item template to provide an indication relating to the interactions based on the interaction data; and 
publishing a second instance of the content item within the one or more resources using the modified content item template including the indication relating to the interactions.
8. (Previously Presented) The method of claim 7, wherein receiving interaction data comprises receiving data relating to one or more of: a number of views of the content item; a number of selections of the content item; or a number of conversions associated with the content item.
9. (Currently Amended) A system comprising: 
at least one computing device operably coupled to at least one memory and configured to perform operations including: 
storing, in the at least one memory, a content item template for a content item within a memory for later publication, wherein the content item template includes a set of content and one or more fields configured to be populated at a later time based on subsequent input from a content provider; 

receiving the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system; 
detecting a trigger signal indicating that the content item is available for distribution, wherein the trigger signal is defined by the content provider; 
populating the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within a resource provided by the publisher; and 
providing the content item for presentation in the resource provided by the publisher.
10. (Previously Presented) The system of claim 9, wherein the at least one computing device is configured to perform operations further comprising: linking, by the content publication system, to a social network account of the content provider.
11. (Previously Presented) The system of claim 9, wherein the at least one computing device is configured to perform operations further comprising entering the content item into an auction within a threshold amount of time after receipt of the subsequent input data or detecting the trigger signal.
12. (Previously Presented) The system of claim 9, wherein the at least one computing device is configured to perform operations further comprising receiving input indicating manual activation of the trigger signal by the content provider.
13. (Currently Amended) The system of claim 9, wherein detecting the trigger signal comprises: 
monitoring, by the one or more processors, a trigger condition and determining whether the trigger condition has been fulfilled; and 
activating the trigger signal in response to determining the trigger condition has been fulfilled.
14. (Previously Presented) The system of claim 9, wherein the at least one computing device is configured to perform operations further comprising: 
publishing a plurality of first instances of the content item within the one or more resources; 
receiving interaction data indicating interactions at one or more user devices with the first instances of the content item; 

publishing a second instance of the content item within the one or more resources using the modified content item template including the indication relating to the interactions.
15. (Previously Presented) The system of claim 14, wherein receiving interaction data comprises receiving data relating to one or more of: a number of views of the content item; a number of selections of the content item; or a number of conversions associated with the content item.
16. (Currently Amended) One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to execute operations comprising: 
storing, in the at least one memory, a content item template for a content item within a memory for later publication, wherein the content item template includes a set of content and one or more fields configured to be populated at a later time based on subsequent input from a content provider; 
prior to receiving the subsequent input from the content provider, withholding the content item from publication; 
receiving the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system; 
detecting a trigger signal indicating that the content item is available for distribution, wherein the trigger signal is defined by the content provider; 
populating the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within a resource provided by the publisher; and 
providing the content item for presentation in the resource provided by the publisher.
17. (Previously Presented) The non-transitory computer-readable storage media of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising: linking, by the content publication system, to a social network account of the content provider.
18. (Previously Presented) The non-transitory computer-readable storage media of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising entering the 
19. (Previously Presented) The non-transitory computer-readable storage media of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising receiving input indicating manual activation of the trigger signal by the content provider.
20. (Currently Amended) The non-transitory computer-readable storage media of claim 16, wherein detecting the trigger signal comprises: 
monitoring, by the one or more processors, a trigger condition and determining whether the trigger condition has been fulfilled; and activating the trigger signal in response to determining the trigger condition has been fulfilled.
21. (Previously Presented) The non-transitory computer-readable storage media of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising: 
publishing a plurality of first instances of the content item within the one or more resources; 
receiving interaction data indicating interactions at one or more user devices with the first instances of the content item; 
modifying the content item template to provide an indication relating to the interactions based on the interaction data; and 
publishing a second instance of the content item within the one or more resources using the modified content item template including the indication relating to the interactions.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Allaire et al. (US 201 1/0191163 A1) and Ku et al. (US 2013/031 1561 A1).
The closest prior art references of record teach or suggest the following limitations of claims 2, 9, and 16: storing, by a content publication system, a content item template for a content item within a memory for later publication, wherein the content item template includes a set of content and one or more fields configured to be populated at a later time based on 
The closest prior art references of record do not teach or suggest at least the following limitations of independent claims 2, 9, and 16: receiving, by the content publication system, the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system; populating, by the content publication system, the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within the a resource provided by the publisher.  The cited reference discloses using a single system to create and modify a video, which is rendered when the user requests to view a social media video, but does not disclose “the subsequent input from the content provider” which is used to populate the stored content item template as recited in the claimed invention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621